 MEISTERSEELIG&FEIN LLP
 125 Park A venue, 7th Floor       ,JSDC SDNY
 New York, NY 10017                                                               Henry E. Mazurek
                                   IJOCL.JMENT
 Telephone (212) 655-3500          f~'...ECTRON!CALL Y FILED                                Partner
                                                                                  Direct (212) 655-3594
 Facsimile (212) 655-3535          DCC#
                                                                        J--odZ)
                                   DA TE F-IL-ED_:__J_----.--~-z:a.....-.           Fax (646) 682-9222
                                                                                    hem@msf-Iaw.com



                                                 January 10, 2020
ByECF
                                                            APPLICATION GRANTED
Hon. John G. Koeltl
                                                             · ~ SO ORDERED _
United States District Judge
Southern District of New York                           ~Gt~ -_-.
500 Pearl Street
New York, New York 10007               lo/J.f;.               John G. Koeltl, U.S.D.J.

                          Re:    United States v. Asim Hameedi, et al.,
                                       17 Cr. 137 (JGK)

Dear Judge Koeltl,

        We write on behalf of defendant Dr. Asim Hameedi in the above-referenced matter to
request a brief extension of time to respond to the Court's Order dated today, inquiring of the
parties on how we wish to proceed on the question of forfeiture. (See ECF Doc. 392, 1/10/20.)
We conferred with Assistant United States Attorney David Abramowicz, and on b$!half of the
government, he joins this request. The parties respectfully request an extension of time to advise
the Court of our decision by January 17, 2020.

        We make this request to allow adequate time for the parties to confer about a possible
stipulated amount of forfeiture or facts that could alleviate an evidentiary hearing. Because of
travel and other work-related schedules of the attorneys involved, this extension is needed to
ensure the parties can schedule the necessary meetings to review these issues together prior to
responding to the Court.

       We thank the Court for its careful consideration of these many sentencing issues.

                                      Respectfully yours,

                                         1..fvi.,-,_/
                                      Henry E. Mazurek
                                      Counsel for Defendant Asim Hameedi

cc:    Government Counsel (by ECF)
       James Kousouros, Esq. (Counsel for Fawad Hameedi, by ECF)
